DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 12, and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “bias voltage” in claims 1-7, 12, and 15-20 is used by the claim to mean the BVGC being a unity gain amplifier or buffer would provide the bias voltage.  This will not be the case as the BVGC will not provide a constant output based on the structure of Figure 4, while the accepted meaning is “a bias voltage is provided at a constant value or magnitude” or provided as/at a quiescent operational point in a circuit.  The term is indefinite because the specification does not clearly redefine the term.  For the purposes of examination, Examiner will interpret all claim instances of "bias voltage" or "buffering" as a "buffered voltage," "first voltage," or similar.
In the Claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0153198 to Augustyniak et al. (Augustyniak).
As to Claim 1:
Augustyniak discloses, in FIG(s). 2:
an apparatus, comprising: 
a first t-switch (NM5, NM1, NM4;  ¶ [0005]), 
including: 
an input port (input node Vin, at drain of NM5;  FIG(s). 2;  ¶ [0005]) arranged to be connected to a first voltage source (Vin voltage); 
a center-tap port (node V3 at source of NM4;  FIG(s). 2;  ¶ [0005]); and 
an output port (node V1,  FIG(s). 2;  ¶ [0005]) arranged to be connected to a load (node V1 is suitably arranged and capable of connection to a load, such as operational amplifier AMP for example);
wherein the first t-switch (NM5, NM1, NM4;  FIG(s). 2;  ¶ [0005]) is configured to: 
connect the input port to the output port in an on mode (Table 1; Sample; S1 |S5 |S4 > C C O; Closed | Closed | Open;  FIG(s). 2;  ¶ [0005] - ¶ [0006]); and 
disconnect the input port from the output port in an off mode (Table 1; Hold; S1 |S5 |S4  > O O C;  FIG(s). 2;  ¶ [0005] - ¶ [0006]); and 
a bias voltage generation circuit [BVGC] (operational amplifier AMP;  FIG(s). 2;  ¶ [0005]) configured to generate a bias voltage (Vo at output of AMP;  FIG(s). 2;  ¶ [0005]), 
the generated bias voltage (Vo at output of AMP) coupled to the center-tap port of the first t-switch (node V3 at source of NM4;  FIG(s). 2;  ¶ [0005]), 
the bias voltage determined based upon an output port voltage (Node V3 has substantially the same voltage level as V1;  FIG(s). 2;  ¶ [0005]).  
As to Claim 2:
Augustyniak further discloses, in FIG(s). 2:
wherein the BVGC (amplifier AMP) is configured to buffer the output port voltage to generate the bias voltage (Node V3 [bias voltage node] has substantially the same voltage level as V1,  the output port voltage;  FIG(s). 2;  ¶ [0005]).  
As to Claim 3:
Augustyniak further discloses, in FIG(s). 2:
wherein the BVGC is configured to add an offset voltage (input offset voltage of the amplifier AMP;  FIG(s). 2;  ¶ [0005]) to the output port voltage to generate the bias voltage (¶ [0005]).  
As to Claim 4:
Augustyniak further discloses, in FIG(s). 2:
further comprising 
a control logic, the control logic configured to, in the off mode (control logic levels of Table 1; Hold; S1 |S5 |S4  > O O C;  FIG(s). 2), cause the first t-switch to connect the bias voltage (bias voltage node V3;  FIG(s). 2) on the center-tap port (source of NM4;  FIG(s). 2) to a midpoint (intermediate input node V4;  FIG(s). 2) between the input port (input node Vin, at drain of NM5;  FIG(s). 2;  ¶ [0005]) and the output port of the first t-switch (node V1,  FIG(s). 2;  where intermediate input node V4 is then coupled to node V3;  FIG(s). 2;  ¶ [0005]).  
As to Claim 5:
Augustyniak further discloses, in FIG(s). 2:
further comprising 
a control logic, the control logic configured to, in the on mode (control logic levels of Table 1; Sample; S1 |S5 |S4  > C C O; Closed | Closed | Open;  FIG(s). 2), cause the first t-switch to disconnect the bias voltage (bias voltage node V3;  FIG(s). 2) on the center-tap port (source of NM4;  FIG(s). 2) from a midpoint (intermediate input node V4;  FIG(s). 2) between the input port (input node Vin, at drain of NM5;  FIG(s). 2;  ¶ [0005]) and from the output port of the first t-switch (node V1,  FIG(s). 2;  where intermediate input node V4 is then uncoupled from bias voltage node V3;  FIG(s). 2;  ¶ [0005]).  
As to Claim 6:
Augustyniak further discloses, in FIG(s). 2:
wherein the bias voltage is configured to reduce a voltage differential between the output port (node V1,  FIG(s). 2) and the center-tap port (node V3 at source of NM4;  FIG(s). 2) in both the on mode and the off mode of the first t-switch as compared to application of a ground voltage to the center-tap port (application of bias voltage node V3;  FIG(s). 2 to center-tap port node V3 at source of NM4;  FIG(s). 2 enables that during a hold phase ¶ [0005] and  Table 1; Hold; S1 |S5 |S4  > O O C;  establishes that Node V3 has substantially the same voltage level as V1 with NM4 on;  FIG(s). 2;  ¶ [0005].  Accordingly, intermediate input node V4 is then coupled to a node V3.  Node V3 has substantially the same voltage level as V1 . . . no voltage drop across S1 exists (¶ [0005])).  Resultingly, the a voltage differential between the output port (node V1) and the center-tap port (node V3 at source of NM4) in both the on mode and the off mode is reduced.  Bias voltage V3 being greater than ground, provides that the voltage drop across S1 with bias voltage V3 applied as described is less that that if ground had been applied.).  
As to Claim 7:
Augustyniak further discloses, in FIG(s). 2:
wherein application of the bias voltage to the center-tap port of the first t-switch is configured to reduce a current leak from the output port (reduces the component Im of the leakage current;  FIG(s). 2;  ¶ [0007]) to the center-tap port of the first t-switch as compared to application of a ground voltage to the center-tap port (ground potential would not produce bias voltage V3, that is substantially the same voltage level as V1, which establishes that no voltage drop across S1 exists, as with application of the bias voltage to the center-tap port;  (¶ [0005]).  
As to Claim 8:
Augustyniak further discloses, in FIG(s). 2:
wherein the BVGC is implemented with an operational amplifier (amplifier AMP;  FIG(s). 2;  ¶ [0005]) with a first input (positive ‘+’ input at amplifier AMP) connected to the output port voltage (node V1,  FIG(s). 2;  ¶ [0005]) and a second input (negative ‘-’ input at amplifier AMP) connected to feedback from an output of the operational amplifier (VO at output of amplifier AMP; FIG(s). 2;  ¶ [0005]).  
As to Claim 9:
Augustyniak further discloses, in FIG(s). 2:
wherein the first t-switch is implemented by 
a first sub-switch (NM5;  ¶ [0005]) connected between the input port (input node Vin, at drain of NM5;  FIG(s). 2) and a midpoint (intermediate input node V4;  FIG(s). 2), 
a second sub-switch (NM1;  ¶ [0005]) connected between the midpoint (intermediate input node V4;  FIG(s). 2) and the output port (node V1,  FIG(s). 2), and 
a third sub-switch (NM4;  ¶ [0005]) connected between the midpoint (intermediate input node V4;  FIG(s). 2) and the center-tap port (node V3 at source of NM4;  FIG(s). 2;  ¶ [0005]).  
As to Claim 10:
Augustyniak further discloses, in FIG(s). 2:
wherein the first t-switch is configured to, in the on mode: 
close the first sub-switch (Sample mode, NM5/S5 is closed, Table 1; Sample; S1 |S5 |S4 > C C O; Closed | Closed | Open;  FIG(s). 2;  ¶ [0005] - ¶ [0006]); 
close the second sub-switch (Sample mode, NM1/S1 is closed, Table 1; Sample; S1 |S5 |S4 > C C O; Closed | Closed | Open;  FIG(s). 2;  ¶ [0005] - ¶ [0006]); and 
open the third sub-switch (Sample mode, NM4/S4 is open, Table 1; Sample; S1 |S5 |S4 > C C O; Closed | Closed | Open;  FIG(s). 2;  ¶ [0005] - ¶ [0006]).  
As to Claim 11:
Augustyniak further discloses, in FIG(s). 2:
wherein the first t-switch is configured to, in the off mode: 
open the first sub-switch (Hold mode, NM5/S5 is open, Table 1; Hold; S1 |S5 |S4  > O O C;  FIG(s). 2;  ¶ [0005] - ¶ [0006]); 
open the second sub-switch (Hold mode, NM1/S1 is open, Table 1; Hold; S1 |S5 |S4  > O O C;  FIG(s). 2;  ¶ [0005] - ¶ [0006]); and 
close the third sub-switch (Hold mode, NM4/S4 is closed, Table 1; Hold; S1 |S5 |S4  > O O C;  FIG(s). 2;  ¶ [0005] - ¶ [0006]).  
As to Claim 15:
Augustyniak discloses, in FIG(s). 2:
a method for controlling a first t-switch comprising an input port (input node Vin, at drain of NM5;  FIG(s). 2;  ¶ [0005]) arranged to be connected to 
a first voltage source (Vin voltage;  FIG(s). 2;  ¶ [0005]), 
a center-tap port (node V3 at source of NM4;  FIG(s). 2;  ¶ [0005]), and 
an output port (node V1,  FIG(s). 2;  ¶ [0005]) arranged to be connected to a load (node V1 is suitably arranged and capable of connection to a load, such as operational amplifier AMP for example);
the method comprising: 
connecting the input port to the output port in an on mode (Table 1; Sample; S1 |S5 |S4 > C C O; Closed | Closed | Open;  FIG(s). 2;  ¶ [0005] - ¶ [0006]); 
disconnecting the input port from the output port in an off mode (Table 1; Hold; S1 |S5 |S4  > O O C;  FIG(s). 2;  ¶ [0005] - ¶ [0006]); and 
generating a bias voltage (Vo at output of AMP;  FIG(s). 2;  ¶ [0005]) coupled to the center-tap port of the first t-switch (node V3 at source of NM4;  FIG(s). 2;  ¶ [0005]), 
wherein the bias voltage determined based upon an output port voltage (Node V3 has substantially the same voltage level as V1;  FIG(s). 2;  ¶ [0005]).  
As to Claim 16:
Augustyniak further discloses, in FIG(s). 2:
further comprising buffering the output port voltage (voltage at node V1,  FIG(s). 2;  ¶ [0005]) to generate the bias voltage (Node V3 [bias voltage node] has substantially the same voltage level as V1,  the output port voltage;  FIG(s). 2;  ¶ [0005]).  
As to Claim 17:
Augustyniak further discloses, in FIG(s). 2:
further comprising adding an offset voltage (input offset voltage of the amplifier AMP;  FIG(s). 2;  ¶ [0005]) to the output port voltage to generate the bias voltage (¶ [0005]).  
As to Claim 18:
Augustyniak further discloses, in FIG(s). 2:
further comprising, in the off mode (control logic levels of Table 1; Hold; S1 |S5 |S4  > O O C;  FIG(s). 2), causing the first t-switch to connect the bias voltage (bias voltage node V3;  FIG(s). 2) on the center-tap port (source of NM4;  FIG(s). 2) to a midpoint (intermediate input node V4;  FIG(s). 2) between the input port (input node Vin, at drain of NM5;  FIG(s). 2;  ¶ [0005]) and the output port of the first t-switch (node V1,  FIG(s). 2;  where intermediate input node V4 is then coupled to node V3;  FIG(s). 2;  ¶ [0005]).  
As to Claim 19:
Augustyniak further discloses, in FIG(s). 2:
further comprising, in the on mode (control logic levels of Table 1; Sample; S1 |S5 |S4  > C C O; Closed | Closed | Open;  FIG(s). 2), causing the first t-switch to disconnect the bias voltage (bias voltage node V3;  FIG(s). 2) on the center-tap port (source of NM4;  FIG(s). 2) from a midpoint (intermediate input node V4;  FIG(s). 2) between the input port (input node Vin, at drain of NM5;  FIG(s). 2;  ¶ [0005]) and from the output port of the first t-switch (node V1,  FIG(s). 2;  where intermediate input node V4 is then uncoupled from bias voltage node V3;  FIG(s). 2;  ¶ [0005]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Augustyniak as applied above to claims 1 and 15, and further in view of U.S. Patent Application Publication No. 2012/0056661 to Shabra.
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprising: 
a plurality of second t-switches, 
wherein: 
each second t-switch includes: 
an input port to be connected to a respective second voltage source; 
a center-tap port coupled to the generated bias voltage; and 
an output port to be connected to the load; and 
each second t-switch is configured to: 
connect the input port to the output port of the second t-switch in an on mode; and 
disconnect the input port from the output port of the second t-switch in an off mode; and 
control logic configured to: 
select one of the first t-switch and the second t-switches; 
set the selected one of the first t-switch and the second t-switches to the on mode; and 
set all remaining ones of the first t-switch and the second t-switches to the off mode.  
However, Shabra discloses, in FIG(s). 4-7:
further comprising: 
a plurality of second t-switches (multiplexer system 45 according to one embodiment of the invention is formed of a number of multiplexer elements 40, 40', 40'', 40''' also according to the invention only one of which, multiplexer 40, is explained here as representative;  FIG(s). 4;  ¶ [0025]), 
wherein: 
each second t-switch includes: 
an input port (disclosed above in Augustyniak as input node Vin, at drain of NM5;  FIG(s). 2;  ¶ [0005];  and herein as input 44;  FIG(s). 4;  ¶ [0025]) to be connected to a respective second voltage source (voltage VIN at input 44 as a further instance of one of the number of multiplexer elements;  FIG(s). 4;  ¶ [0025]); 
a center-tap port (disclosed above in Augustyniak as node V3 at source of NM4;  FIG(s). 2;  ¶ [0005];  and herein as Node 54;  FIG(s). 4;  ¶ [0025]) coupled to the generated bias voltage (disclosed above in Augustyniak as bias voltage node V3;  FIG(s). 2;  and herein as supply voltage 54;  FIG(s). 4;  ¶ [0025]); and 
an output port (disclosed above in Augustyniak as node V1,  FIG(s). 2;  and herein as summing junction 18c; FIG(s). 4;  ¶ [0025]) to be connected to the load (ADC 20c,  output at summing junction 18c at the input of opamp 56 of integrator 58 of ADC 20c;  FIG(s). 4;  ¶ [0025]); and 
each second t-switch is configured to: 
connect the input port to the output port of the second t-switch in an on mode (disclosed above in Augustyniak as in Table 1; Sample; S1 |S5 |S4 > C C O; Closed | Closed | Open;  FIG(s). 2;  ¶ [0005] - ¶ [0006];  and herein as multiplexer element 40 is enabled, in which case VIN is connected to output or summing point 18c;  FIG(s). 4;  ¶ [0025]); and 
disconnect the input port from the output port of the second t-switch in an off mode (disclosed above in Augustyniak as in Table 1; Hold; S1 |S5 |S4  > O O C;  FIG(s). 2;  ¶ [0005] - ¶ [0006];  and herein as multiplexer element 40 is disabled and voltage VIN in at input 44 is not connected to output or summing point 18c;  FIG(s). 4;  ¶ [0025]); and 
control logic (switching circuit 43d;  FIG(s). 5;  ¶ [0027]) configured to: 
select one of the first t-switch (multiplexer element 40d) and the second t-switches (multiplexer element 40’; FIG(s). 5;  ¶ [0027]); 
set the selected one of the first t-switch and the second t-switches to the on mode (multiplexer element 40d is employed using its switching circuit 43d; FIG(s). 5;  ¶ [0027]); and 
set all remaining ones of the first t-switch and the second t-switches to the off mode (non-selected multiplexer elements not enabled by a corresponding switching circuit).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the integrated electronic device including a sample and hold stage, disclosed by Augustyniak; by incorporating the voltage multiplexer element, disclosed by Shabra; in order to provide first and second MOSFET switches connected in series between an input and an output of the multiplexer, and a third  MOS switch connected between the junction of the first and second MOSFET switches and a voltage equal to or less than the supply (Shabra; Abstract).
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 12 above, except for 
wherein the load is an analog to digital converter (ADC) including 
a sample and hold capacitor, 
the sample and hold capacitor configured to be reused with a digital to analog converter (DAC).  
However, Shabra further discloses, in FIG(s). 4-7:
wherein the load is an analog to digital converter [ADC] (ADC 20c,  output at summing junction 18c at the input of opamp 56 of integrator 58 of ADC 20c;  FIG(s). 4;  ¶ [0025]) including . . . 
. . . the sample and hold capacitor configured to be reused with a digital to analog converter [DAC] (feedback digital to analog converter 96;  FIG(s). 5;  ¶ [0027]).  
However, Shabra is not used to disclose:
 . . . a sample and hold capacitor, . . . 
Augustyniak discloses, in FIG(s). 2:
 . . . a sample and hold capacitor (sampling capacitor C;  FIG(s). 2;  ¶ [0007]), . . . 
Additionally, the limitation "wherein the load is an analog to digital converter" amounts to intended use (ADC is not part of the apparatus of claim 1). 
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 12 above, except for 
wherein: 
the load is an analog to digital converter (ADC); 
the first t-switch and the plurality of second t-switches form an N:1 ADC input channel for the ADC, 
wherein N is greater than two; and 
the control logic is further configured to: 
determine a selected voltage source from the first voltage source and the second voltage sources, 
the selected voltage source to be converted by the ADC and be set as the sampled voltage; and 
cause the N:1 ADC input channel to route the selected voltage source of the first voltage source and the second voltages sources to the ADC.  
However, Shabra further discloses, in FIG(s). 4-7:
wherein: 
the load is an analog to digital converter [ADC] (ADC 20c,  output at summing junction 18c at the input of opamp 56 of integrator 58 of ADC 20c;  FIG(s). 4;  ¶ [0025]); 
the first t-switch and the plurality of second t-switches form an N:1 ADC input channel for the ADC (multiplexer system 45 according to one embodiment of the invention is formed of a number of multiplexer elements 40, 40', 40'', 40''';  FIG(s). 4;  ¶ [0025]), 
wherein N is greater than two (multiplexer system 45 according to one embodiment of the invention is formed of a number of multiplexer elements 40, 40', 40'', 40''';  FIG(s). 4;  ¶ [0025]); and 
the control logic is further configured to: 
determine a selected voltage source from the first voltage source and the second voltage sources (VIN at input 44 of the number of multiplexer elements 40, 40', 40'', 40''';  FIG(s). 4;  ¶ [0025]), 
the selected voltage source to be converted by the ADC and be set as the sampled voltage (multiplexer element 40 is enabled, in which case VIN is connected to output or summing point 18c); and 
cause the N:1 ADC input channel to route the selected voltage source of the first voltage source and the second voltages sources to the ADC (selection by switching circuit 43d for VIN at input 44 of the selected multiplexer element 40, of the multiple multiplexer elements 40, 40', 40'', 40''';  FIG(s). 4;  ¶ [0025]).  
Additionally, the limitation "wherein the load is an analog to digital converter" amounts to intended use (ADC is not part of the apparatus of claim 1). 
As to Claim 20:
All of the claim limitations have been discussed with respect to claim 15 above, except for 
the method for additionally controlling a plurality of second t-switches, 
wherein 
each second t-switch includes 
an input port to be connected to a respective second voltage source, 
a center-tap port coupled to the generated bias voltage, and 
an output port to be connected to the load, 
the method further comprising: 
selecting one of the first t-switch and the second t-switches; 
setting the selected one of the first t-switch and the second t-switches to the on mode; and 
setting all remaining ones of the first t-switch and the second t-switches to the off mode.  
However, Shabra discloses, in FIG(s). 4-7:
the method for additionally controlling a plurality of second t-switches (multiplexer system 45 according to one embodiment of the invention is formed of a number of multiplexer elements 40, 40', 40'', 40''' also according to the invention only one of which, multiplexer 40, is explained here as representative;  FIG(s). 4;  ¶ [0025]), 
wherein 
each second t-switch includes 
an input port (disclosed above in Augustyniak as input node Vin, at drain of NM5;  FIG(s). 2;  ¶ [0005];  and herein as input 44;  FIG(s). 4;  ¶ [0025]) to be connected to a respective second voltage source (voltage VIN at input 44 as a further instance of one of the number of multiplexer elements;  FIG(s). 4;  ¶ [0025]), 
a center-tap port (disclosed above in Augustyniak as node V3 at source of NM4;  FIG(s). 2;  ¶ [0005];  and herein as Node 54;  FIG(s). 4;  ¶ [0025]) coupled to the generated bias voltage (disclosed above in Augustyniak as bias voltage node V3;  FIG(s). 2;  and herein as supply voltage 54;  FIG(s). 4;  ¶ [0025]), and 
an output port (disclosed above in Augustyniak as node V1,  FIG(s). 2;  and herein as summing junction 18c; FIG(s). 4;  ¶ [0025]) to be connected to the load (ADC 20c,  output at summing junction 18c at the input of opamp 56 of integrator 58 of ADC 20c;  FIG(s). 4;  ¶ [0025]), 
the method further comprising: 
selecting one of the first t-switch (multiplexer element 40 selected by multiplexer element 40d; FIG(s). 5;  ¶ [0027]) and the second t-switches (multiplexer elements 40, 40', 40'', 40'''; FIG(s). 5;  ¶ [0027]); 
setting the selected one of the first t-switch and the second t-switches to the on mode (selected multiplexer element 40 is enabled, in which case VIN is connected to output or summing point 18c; where selection is by multiplexer element 40d employing its switching circuit 43d; FIG(s). 5;  ¶ [0025], ¶ [0027]); and 
setting all remaining ones of the first t-switch and the second t-switches to the off mode (non-selected multiplexer elements not enabled by a corresponding multiplexer element 40d; and where remaining multiplexer elements 40, 40', 40'', 40''' are disabled by way of each respective multiplexer element voltage VIN at input 44 is not connected to output or summing point 18c; FIG(s). 4 & 5;  ¶ [0025], ¶ [0027]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the integrated electronic device including a sample and hold stage, disclosed by Augustyniak; by incorporating the voltage multiplexer element, disclosed by Shabra; in order to provide first and second MOSFET switches connected in series between an input and an output of the multiplexer, and a third  MOS switch connected between the junction of the first and second MOSFET switches and a voltage equal to or less than the supply (Shabra; Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        

/DANIEL C PUENTES/ 
Primary Examiner, Art Unit 2849